   USDC IN/ND case 2:20-cv-00213-JPK document 25 filed 01/06/21 page 1 of 3


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION

MANAIN FERNANDEZ RAMIREZ,                        )
          Plaintiff,                             )
                                                 )
       v.                                        )   CAUSE NO.: 2:20-CV-213-JPK
                                                 )
N AND M TRANSFER CO., INC., and                  )
GARY J. HOEFS,                                   )
           Defendants.                           )

                                   OPINION AND ORDER

       This matter is before the Court on Defendants’ Unopposed Motion for Leave to Join Party

and File Amended Counterclaim [DE 24], filed by Defendants N & M Transfer Co., Inc. and Gary

J. Hoefs on December 29, 2020. In the instant motion, Defendants seek leave to file an Amended

Counterclaim joining Plaintiff Manain Fernandez Ramirez’s employer, Prestige Transport, LLC,

as a counter-defendant to this matter. Defendants represent that Plaintiff does not object to the

requested relief.

       Per the Complaint filed at Docket Entry 1, the Court’s June 4, 2020 Opinion and Order at

Docket Entry 7, and Plaintiff’s jurisdictional statement filed at Docket Entry 8, the Court has

subject matter jurisdiction over this matter via diversity jurisdiction. On the allegations in

Defendants’ Amended Counterclaim, the Court is unable to determine whether the addition of

Prestige Transport, LLC as a party to this matter would destroy diversity.

       For the Court to have diversity jurisdiction, no defendant may be a citizen of the same state

as any plaintiff, and the amount in controversy must exceed $75,000. See 28 U.S.C. § 1332(a). Per

the Complaint and Plaintiff’s jurisdictional statement, Plaintiff is a citizen of Cuba, Defendants

N & M Transfer Co., Inc. and Gary J. Hoefs are citizens of Wisconsin, and the amount in

controversy exceeds $75,000. The proposed Amended Counterclaim states that Prestige
   USDC IN/ND case 2:20-cv-00213-JPK document 25 filed 01/06/21 page 2 of 3


Transport, LLC “is owned by Almir Duric,” who “is a citizen of the State of Michigan.” (Mot.

Ex. A ¶¶ 4-5, ECF No. 24-1). These allegations are insufficient for the purpose of determining

citizenship.

       A limited liability company’s citizenship “for purposes of . . . diversity jurisdiction is the

citizenship of its members.” Cosgrove v. Bartolotta, 150 F.3d 729, 731 (7th Cir. 1998). Therefore,

if a party is a limited liability company or partnership, the Court must be advised of the identity of

each of its members or partners and advised of each member’s or partner’s citizenship. Thomas v.

Guardsmark, LLC, 487 F.3d 531, 534 (7th Cir. 2007) (“an LLC’s jurisdictional statement must

identify the citizenship of each of its members as of the date the complaint or notice of removal

was filed, and, if those members have members, the citizenship of those members as well.”). It is

not sufficient to broadly allege that all members of a limited liability company or partners of a

partnership are citizens of a particular state. See Thomas, 487 F.3d at 533-34 (“blanket declaration”

that an LLC’s member(s) “are citizens of another state,” and “naked declaration that there is

diversity of citizenship,” are both insufficient); Guar. Nat’l Title Co. v. J.E.G. Assocs., 101 F.3d

57, 59 (7th Cir. 1996) (explaining that the court would “need to know the name and citizenship(s)”

of each partner for diversity jurisdiction purposes). Moreover, citizenship must be “traced through

multiple levels” for those members who are a partnership or a limited liability company,

as anything less can result in a remand for want of jurisdiction. Mut. Assignment & Indem. Co. v.

Lind-Waldock & Co., LLC, 364 F.3d 858, 861 (7th Cir. 2004).

       The Court acknowledges Defendants’ allegation that Prestige Transport, LLC is “owned

by Almir Duric,” who is alleged to be a Michigan citizen. (Mot. Ex. A ¶¶ 4-5, ECF No. 24-1).

While this allegation may have intended to convey that Prestige Transport, LLC is wholly owned

by Almir Duric and thus has only one member, this is not made explicitly clear. Accordingly, given



                                                  2
   USDC IN/ND case 2:20-cv-00213-JPK document 25 filed 01/06/21 page 3 of 3


the importance of determining the Court’s jurisdiction to hear this case, Defendants must identify

all members of Prestige Transport, LLC, and properly allege the citizenship of each such member.

       Accordingly, the Court hereby TAKES UNDER ADVISEMENT Defendants’

Unopposed Motion for Leave to Join Party and File Amended Counterclaim [DE 24]. The Court

SETS a deadline of January 20, 2021 by which Defendants may file a supplemental jurisdictional

statement containing proper allegations as to the citizenship of Prestige Transport, LLC. In the

absence of such a statement, or if such statement is insufficient, the Court will deny Defendants’

motion.

       So ORDERED this 6th day of January, 2021.

                                             s/ Joshua P. Kolar
                                             MAGISTRATE JUDGE JOSHUA P. KOLAR
                                             UNITED STATES DISTRICT COURT




                                                3
